        Case 3:13-cv-01787-CCC Document 92 Filed 08/31/20 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CHRISTOPHER WILLS,                :             CIVIL ACTION NO. 3:13-CV-1787
                                  :
             Plaintiff            :             (Judge Conner)
                                  :
         v.                       :
                                  :
UNITED STATES OF AMERICA, et al., :
                                  :
             Defendants           :

                                        ORDER

      AND NOW, this 31st day of August, 2020, upon consideration of the report

(Doc. 90) of Magistrate Judge Martin C. Carlson, recommending that the court deny

the motion (Doc. 88) to reopen this case filed by pro se plaintiff Christopher Wills

more than five years after this court dismissed his complaint and closed his case,

(see Doc. 82), and more than four years after the Third Circuit Court of Appeals

summarily affirmed that dismissal, (see Doc. 86), and the court noting that Wills

filed an objection (Doc. 91) to Judge Carlson’s report, see FED. R. CIV. P. 72(b)(2),

and following de novo review of the contested portions of the report, see E.E.O.C.

v. City of Long Branch, 866 F.3d 93, 99 (3d Cir. 2017) (quoting 28 U.S.C. § 636(b)(1)),

and affording “reasoned consideration” to any uncontested portion, see id. (quoting

Henderson v. Carlson, 812 F.2d 874, 878 (3d Cir. 1987)), the court agreeing with

Judge Carlson that Wills’ instant motion is both untimely and meritless, and the
           Case 3:13-cv-01787-CCC Document 92 Filed 08/31/20 Page 2 of 2




court finding Will’s objections to be without merit and squarely addressed by the

report,1 it is hereby ORDERED that:

      1.       Magistrate Judge Carlson’s report (Doc. 90) is ADOPTED.

      2.       Wills’ motion (Doc. 88) to reopen case is DENIED as untimely and
               meritless, and his motion (Doc. 89) for leave to proceed in forma
               pauperis is DENIED as moot.

      3.       This case shall remain closed.


                                         /S/ CHRISTOPHER C. CONNER
                                         Christopher C. Conner
                                         United States District Judge
                                         Middle District of Pennsylvania



      1
         The aspects of Wills’ objections not directly addressed by the report are
also meritless. Wills claims that Judge Carlson made a “reckless, libel[ous,] and
slanderous statement” by indicating that Wills had been found, earlier in this case,
to have fabricated documents in attempt to establish exhaustion of administrative
remedies. (Doc. 91 at 1-2). He suggests that Judge Carlson must recuse from this
case on that basis. (Id. at 1). But Judge Carlson’s statement is accurate: this court
previously found that Wills’ submitted documentation was “likely” fabricated, (see
generally Docs. 76, 81), and the Third Circuit affirmed the court’s exhaustion ruling,
see Wills v. USP Canaan, 635 F. App’x 5, 6-8 (3d Cir. 2015) (nonprecedential). Wills
also claims that the judgment is “void” under Rule 60(b)(4) because his proposed
third amended complaint—filed on April 22, 2014, while a report addressing his first
amended complaint was pending, (see Doc. 37 at 6-16)—“went unlitigated by the
court and remains unlitigated,” (Doc. 91 at 2). It appears that Wills’ motion for
leave to file a third amended complaint and the proposed third amended complaint
itself may have been overlooked; we surmise this occurred because the documents
were docketed by the Clerk’s Office as attachments to a motion to compel discovery.
(See generally Doc. 37). But any harm from this oversight was rectified roughly two
weeks later when the court adopted the then-pending report, granted Wills leave to
amend his claims against the individual defendants, and warned that failure to do
so would result in dismissal with prejudice of those claims. (See Doc. 42). Wills’
failure to take advantage of that opportunity is not a basis to void the judgment
under Rule 60(b)(4). And even if it were, Wills’ Rule 60 motion would nonetheless
be untimely, as he certainly knew of this oversight years before he filed the instant
motion. See FED. R. CIV. P. 60(c)(1) (requiring motions under Rule 60(b)(4) to be
filed “within a reasonable time”).
